Opinion of the Court by
Judge Williams:
Appellee having obtained a judgment by suit on the official bond of appellant Megowan as sheriff of Jefferson county and his securities for a return of money which was in one of his deputies hands as a surplus on the sale of some negro slaves after paying off the executions by virtue of which he had seized and sold them, a reversal is sought by the sheriff and his securities but which cannot be had,
1. Because the bill of exception containing the evidence was not filed according to the order giving a day therefor, nor was any order extending the time made, therefore, it connot be regarded, though subsequently signed by the judge and filed by order of court.
2. Because, if regarded, it shows that the deputy did sell the slaves for the alleged surplus amount which still remained in his hand after satisfying all the executions then held by him and that this money has never been paid over to appellee.
3. Because no legal injunction stopping the sale of said slaves is shown and if it was still as the deputy afterwards applied for a venditioni exponas and obtained it from the clerk and proceeded to sell the slaves by virtue thereof and having received'the amount bid and after paying off the claims in his hands this sum still remaining and as the defendant in the executions acquiesced in all of said proceedings the sheriff and his securities cannot be heard to say the said venditioni improperly issued, and if they could, still as it was all done under the color of the office both the principal and security would be liable for such illegal conduct in a suit for that purpose and the least possible measure of damages would be the sum still left in the deputies hands with interest thereon.
Seeing no error the judgment is affirmed with damages.